 INTL.PHOTOGRAPHERS,LOCAL659, IATSE633InternationalPhotographers of theMotion PictureIndustries,Local 659 of the International Allianceof Theatrical Stage Employees and Moving PictureMachineOperators of the United States andCanada(MPO-TV of California Inc., Y -A Pro-ductions,Inc.)andJamesN. Adler onbehalf ofJoel Colman and Vilis M. Lapenleks and Associa-tion of Motion Picture Producers, Inc., Party tothe Contract.Cases 31-CB-189 and 31-CB-1982We find merit in the General Counsel's exception to the AdministrativeLaw Judge's recommended Supplemental Order wherein he orders thattaxes be withheld by Respondentfrom the backpaydue as required byFederal and State laws. As the paymentof backpayby a labor organizationcannot legally be treated as wagespaid by or on behalf ofthe Employer weshall delete that provision from the recommended Supplemental Order.InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen& Helpersof America, Local 249, AFL_CIO (LancasterTransportationCompany),116NLRB 399 (1956),enfd.244 F.2d 292 (C.A. 3, 1957).SUPPLEMENTAL DECISIONFebruary 19, 1975SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn September 6, 1974, Administrative Law JudgeRichard D. Taplitz issued the attached SupplementalDecision in this proceeding.Thereafter, both theGeneral Counsel and the Respondent filed excep-tions and supporting briefs,'General Counsel andthe Charging Party also filed briefs in answer to theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached SupplementalDecision in light of theexceptions and briefs and has decided to affirm therulings,findings,and conclusions of the Administra-tiveLaw Judge and to adopt his recommendedSupplemental Order,as modified herein.2SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its SupplementalOrder the recommended Supplemental Order of theAdministrative Law Judge as modified herein andorders that Respondent, International Photographersof the Motion Picture Industries, Local 659 of theInternational Alliance of Theatrical Stage EmployeesandMoving PictureMachine Operators of theUnited States and Canada, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Supplemental Order, as so modi-fied:Delete the words "minus any tax withholdingrequired by Federal and State laws" from the lastline of the recommended Supplemental Order.1TheRespondent has requested oral argument.Thisrequest is herebydenied as the record,the exceptions,and the briefs adequately present theissues and the positions of the parties.216 NLRB No. 120STATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge: OnJune 30, 1972,the Board issued its Decision and Order(197 NLRB 1187) directing that International Photogra-phers of the Motion Picture Industries,Local 659 of theInternational Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United Statesand Canada, herein called Respondent,make whole JoelColman'for his losses resulting from certain unfair laborpractices found to have been committed by Respondent.On June 21, 1973, the Board's Decision and Order wasenforcedby the UnitedStatesCourt of Appeals for theDistrict of Columbia Circuit (477 F.2d 450). On January21, 1974, Respondent's petition for certiorari to the UnitedStates SupremeCourtwas denied(414 U.S. 1157). Theparties being unable to agree on the amountof backpaydue under the terms of the Board'sOrder,the RegionalDirector for Region 31 issued a backpay specificationdated April 4, 1974. Respondent filed an answer and twoamendments thereto.At theopening of the hearing, anamended backpay specification was substituted for theoriginal specification and Respondent's answer was furtheramended.A hearing was held before me at Los Angeles, California,on May 22, 23 and 24, 1974.Briefs,which have beencarefully considered, have been filed on behalf of theGeneral Counsel,Respondent,and Joel Colman.Upon the entire record 2 and from my observation of thewitnesses,Imake the following:FINDINGS OF FACTA.The Board's Decision and Order and theAmended Backpay SpecificationThe Board found that Respondent interfered with theemployment rights of Colman because Colman was not ona certain eligibility roster. The Board held:1The Board also ordered that Vilis Lapenieks be made whole byRespondent.The General Counsel in his amended backpay specificationadmitted that Lapenieks has not suffered any loss of earnings as a result ofthe discrimination practiced against him. No claim is made on his behalf.2Because of certain errors in the transcript of the record and the exhibitsthat were part thereof,on August 8, 1974,I issued a"Notice Setting Timefor the Filing of Motions."The notice stated in part that Resp.Exhs. 8(a),(b), and(c), 24, 25, and 28,as well as Charging Party Exhs.10, 14 and 21through 26 were admitted in evidence but were not physically presentamong the exhibits in the record.In addition,the notice stated that thetranscript did not indicate that Resp.Exhs.21 and 22 were admitted inevidence though they physically appeared in the exhibit file.An opportunitywas given to all parties to inspect the exhibits and leave was granted for allparties to make any motion they deemed appropriate.By motion datedAugust 20, 1974, Respondent moves that all its exhibits identified in the(Continued) 634DECISIONSOF NATIONALLABOR RELATIONS BOARDIn determining whether an employee is eligible to beplaced on the roster,his work experience with employ-ersother than those who signed[a contract withRespondentand/or IATSE]isnot considered. Thus,qualifying experience is generally limited to experiencewith employers having a collective-bargaining agree-mentwithRespondentand/or IATSE. [footnoteomitted.]Therecan be no doubt that the actions of Respond-ent in applying the roster restrained and coercedemployees in the exercise of rights guaranteed inSection7 of the Act .. .Specificallywith regard to Colman,the Board found:Melvin Dellarof MPO-TV of California,an Inde-pendent,inAugust 1966 sought permission fromRespondent to hire Colman as a director of photogra-phy for a 2-day assignment on August 4 and 5. Alter[Respondent'sbusiness representative]refused, sinceColman was not on the roster,and said further that ifMPO used Colman all IATSE people would be pulledoff the stage.Colman was not hired for this assignment.Dellar had been authorizedby ArnoldKaiser,president of MPO,to negotiate a contract with Colmanfor his services as director of photography for MPO.Dellar and Colman reached agreement on a 3-yearcontract which included asalary of $750 per week,subject toapproval byRespondent.On August 11, 1966, Dellar notified Respondent byletterthathe desired to sign the aforementionedcontract with Colman and requested that Colman beallowed to become a member of Respondent for thispurpose.After receiving no response,Dellar againwrote Respondent concerning this matter.On Septem-ber 15, Respondent replied that,since Colman's namedid not appear on the roster,he could notbe hired byMPO.The above illustrates that initial employment in aunit represented by Respondent is based strictly onunion considerations.No matter what qualifications anemployee brings with him, if he has not in the past beenrepresented by Respondent,he cannot gain employ-record except for those where a specific objection to admissibility wassustained,be.received in evidence.The motion specifically requests thatReap.Exh. 22(a) and(b) be received.In a response dated August 27, 1974,the General Counsel urged that Reap.Exha. 21 and 22 be marked rejected,because they were not admitted in evidence.Either the transcript is in errorin indicating that Reap. Exhs.21 and 22(a) and(b) were not received inevidence or those exhibits were not received through inadvertence. In eithercase, they should be part of the record and they are received in evidence. Asindicated above,they are a part of the exhibit fle.Respondent's motion also requests that"General Counsel be directed tosupply the Administrative Law Judge with a complete set of all exhibits and,ment withany employer who is party to a collective-bargaining agreementwithRespondentand/or IATSE.Accordingly,we concludethatRespondent,by apply-ing the seniority provisions againstany Association orIndependent employer asif all such employers com-prise a single bargainingunit, and in particular by themanner inwhichRespondenthas applied the rosterprovisions with respectto Colman and Lapenieks, hasunlawfullyrestrained and coercedemployees in theexerciseof their statutoryrightsand thereby violatedSection 8(bx1)(A) of the Act.The Board orderedRespondentto "Cease and desistfrom applyingits collective-bargainingcontracts with theAssociationof MotionPicture Producers,Inc., its member-employers, or nonmember-employers outside the Associa-tion in anymanner which discriminates against anyemployee with respectto hisinitial employment and/orplacementon the IndustryExperience Roster onthe basisof union representation."The Board further orderedRespondent to make Colman wholefor any loss of pay hemay havesuffered byreason of Respondent's interpreta-tion and applicationof theseniorityprovisions of theIndustry Experience Roster.The Board specified that inmaking Colman wholebackpaywas tobe computed on aquarterlybasis, plus interest at 6 percent per annum, asprescribedinF.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & HeatingCo.,138 NLRB 716(1962).The amended backpay specification setsforth a backpayperiod beginning on August 11,1966, when it is allegedColman would have beenhired for a 3-year term under acontractwithMPO-TV of California, Inc., but for thediscrimination practiced against himby Respondent, andending on May 7, 1968,the date Colman was placed on theIndustryExperience Roster.The specification uses the$750 per weeksalary providedfor in the contract as a basisfor determining what Colmanwould have earned but forthe discrimination.Interim earnings,primarily derivedfrom self-employment,as well as expensesto be deductedfrom the interm earnings are also setforth. The appendixto the amended backpay specification setsforth the figuresupon receipt of notification from other counsel as regards copies of exhibitsnot in their possession,to supply counsel with such copies."GeneralCounsel's response dated August 27,1974 (which appears to supercede aresponse dated August 26,1974), states"Iam sending today original andxerox copies of Respondent'sExhibits 8(a), (b), (c),24, 25 and 28 andCharging Party's Exhibits 10, 14, and 21-26. Xerox copies of said Exhibitsare being sent today to counsel for the other parties." As the exhibits inquestion have now been received by the Administrative Law Judge and asthe General Counsel has stated that copies of those exhibits have been sentto all parties,no further action appearsneeded. INTL.PHOTOGRAPHERS,LOCAL 659, IATSEon a quarterly basis. The total net backpay claimed to bedue is$38,659.57 together withinterestat 6 percent.B.The Backpay Period and the Gross BackpayThe amended backpay specification begins the backpayperiod on August 11, 1966.3 As set forth above, the Boardfoundthat an agreementhad been reached between MPOand Colman on a 3-year contract subject to approval byRespondent;that on August 11, 1966, Dellar notifiedRespondentthathe desired to sign the contract withColman and requested that Colman be allowed to becomea member of Respondent for that purpose; and that onSeptember 15 Respondent replied that as Colman's namedid not appearon the roster he could not be hired byMPO. Colman credibly testified that on or about August11, 1966, he was available to work for MPO as a staffcameraman.Basedon the Board's findings and on thetestimonyof Colman,the conclusioniswarranted that thecontractwould havebeen signedon August 11, 1966, butfor the needforRespondent's approval. The fact thatRespondentwaited until September 15, 1966, to notifyMPO ofRespondent'sdisapproval cannot be used byRespondentto delaythe beginningof the backpay period.Respondenthad refused to allow Colman to work onAugust4 and 5, 1966, because Colman was not on theroster andhad told MPO that if it used Colman all IATSEpeople wouldbe pulled off thestage.On August 11, 1966,when MPO asked Respondentfor approval of the 3-yearcontract,the threatto pull employees off the stage ifColman washired,had not dissipated.Respondent'ssilence fromAugust 11 toSeptember15, 1966,was notmerely a nonaction but was a continuationof the priorthreat.Respondent's September15, 1966, letter to MPO tothe effect that Colman could not be hired because he didnot appear on the roster,was simply a reaffirmation of itsprior position.Respondent urgesa number ofarguments againstfindingthat the backpayperiod beganAugust 11,1966. Itsmajor contention is that there was no agreement as towhen a contractbetweenMPO and Colmanshould beginand more generally that there was no agreement at allconcerning a 3-year contract.Respondent was given anopportunity to present evidence concerning the terms,conditions, and detailsof the 3-yearcontract.Dellartestified in that regard,but he acknowledgedthat all histestimony concerning arrangementswithColman inAugust and September of 1966 were predicated upon hisbelief that there was no contractfor $750 a week.In effect,Respondent was attempting to relitigate mattersthat hadalready been fully determinedby theBoard in its decision.The Boardspecificallyfound that an agreement on a 3-year contract,which includeda salary of $750 per week,had been reached subject toapproval byRespondent. Thatmatter is not subject to relitigation in a supplementalbackpayproceeding.I am boundby theBoard's findings.Respondent also argues that its actions were related toDellar'sAugust 11,1966, letter which requested thatColman be allowed to become a member of Respondent3Though the Board foundthatColman lost 2-days work on August 4and 5,1966, becauseof Respondent's unfair labor practices,no backpay635and that it had no duty to allow membership. Though theAugust 11 letter does mention membership, it is clear fromRespondent's September 15 response that Colman was notto be hired because his name did not appear on the roster.Respondent'srefusalto allow Colman to be hired onAugust 4 and 5, 1966, had the same thrust. The Board'sdecision unequivocally finds that the unfair labor practicewas keyed to Respondent's position with regard to theroster.Ifind that the backpay period commences August 11,1966.Respondent argues that there was no agreement for thepayment of $750 a week. As is noted above, that matter isnot subject to relitigation in this proceeding. The Boardhas found that MPO and Colman had reached anagreement on a 3-year contract which included a salary of$750 per week under a 3-year contract, but for the unfairlabor practice. Respondent was given full opportunity todevelop evidence which might indicate that the contractwas subject to early termination or some other conditionthat would affect its length or compensation. Instead ofevidence of that nature, Respondent consistently main-tained the position that there was no contract, despite thefact that the issue concerning the existence of the contractwas not subject to relitigation in this proceeding.Respondent pointed to the fact that Colman wasemployed on various occasions by MPO after the August11 date 4 and argues that backpay should be terminated asof that first employment. Thatargumentiswithoutsubstance. Though such employment must be consideredwith regard to interim earnings the occasional employmentby MPO on a per day basis was in no way equivalent to theemployment Colman would have received under the 3-yearcontract.Based on the Board's decision,itwould appear that grossbackpay would include payment at $750 a week for the 3year period of the contract. While the General Counselcould have chosen to base its backpay formula on such acriteria, he chose to end the backpay period on May 7,1968,when Respondent granted Colman roster status.General Counsel stated on the record that the backpayperiodwas ended on May 7, 1968, not only becauseColman was put on the roster but because his interimearnings from that date were such that there would be nomore net backpay after that time.In his brief, counsel forColman stated that he did not fully subscribe to the May 7,1968, date for ending the backpay period,but that heaccepted that date on -the alternative ground that after thatdate,for the remainder of the relevant period, Colman'sinterimnet earnings equalled or exceeded the grossbackpayhe would have earned absent the discrimination.As neither General Counsel nor counsel for Colmanrequest a finding that the backpay period extended for afull 3 years, I find that the backpay period extended fromAugust 11,1966,toMay 7, 1968.I also find that the figureto be used in determining the gross backpay is $750 a week.claim has been made for those dates.4 Thedetails of Cohnan's earnings from MPO are setforth below. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.The Legal PrinciplesIn situations such as the instant one, where loss ofemploymentis causedby violations of the Act, the findingby the Board that an unfair labor practice was committedispresumptive proof that some backpay is owed.N.L.R.B.v.Mastro Plastics Corporation and French American ReedManufacturing Company,345 F.2d 170, 178 (C.A. 2, 1965),cert. denied 384 U.S. 972 (1966). The General Counsel'sburden for the backpay proceedings is "to show the grossback-pay due eachclaimant."J.H. Rutter Rex Manfactur-ing Company, Inc. v. N.LR.B., 473F.2d 223, 230 (C.A. 5,1973), cert. denied 414 U.S. 822 (1973). The GeneralCounsel has met his burden in this case. The backpayperiod and the weekly pay that Colman would havereceived but for the unfair labor practices has beenestablished as is set forth above. The General Counsel'samended backpay specification calculates the gross back-pay on a quarterly basis as is required by the Board Order.In addition the General Counsel has admitted that Colmanearned a substantial amount in interim earnings during thebackpay period. After deducting expenses incurred inobtaining those interim earnings, the General Counsel hascredited the net interim earnings against the gross backpayclaim.General Counsel called Colman to the stand inorder to allow Respondent an opportunity to cross-examine him. That cross-examination extended over thebetter part of 3 days. Colman produced, during that cross-examination,extensive documents and records includinghis income tax returns,in order to allow Respondent anopportunity to question him concerning his interimearnings and expenses. Many of those documents are inthe recordas exhibits.Once the General Counsel had established the grossbackpay, the burden is upon Respondent to establishaffirmativedefenses that would mitigate its liability.N. L R. B. v. Brown & Root, Inc., etc.,311 F.2d 447, 454(C.A. 8, 1963). Respondent has the burden of establishingsuch matters as unavailability of jobs because of nondiscri-minatory factors,willful loss of earnings and interimearnings to be deducted from the backpay award.N.L.R.B.v.Mooney Aircraft, Inc.,366 F.2d 809,812-813(C.A. 5,1966).When there are uncertainties or ambiguities, doubtsshould be resolved in favor of the wronged party ratherthan the wrongdoer. As the Board held inUnited AircraftCorporation,204 NLRB 1068 (1973): ". . . the backpayclaimant should receive the benefit of any doubt ratherthan the Respondent,the wrongdoer responsible for theexistenceof anyuncertainty and against whom anyuncertainty must be resolved."As is set forth in detail below, the bulk of Colman'searningsduring thebackpayperiod came from self-employment. As the Second Circuit Court of Appeals heldinHeinrichMotors, Inc. v. N.LRB.,403 F.2d 145, 148(1968):"It is indisputablethatself-employment is anadequate and proper way for the injured employee toattempt to mitigate his loss of wages.Self-employmentshould be treated like any other interim employment inmeasuring backpay liability."(Citationsomitted.) InHeinrichMotors, Inc.,166 NLRB 783 (1967),the Boardheld that full-time self-employment could not be construedas a withdrawal from the labor market and was notequivalent to a willful loss of earnings. In addition, theBoard held that a claimant inthat categoryneed not seekother employment.As is indicated below,Colman met witha substantial degree of success in his self-employment.However, evenif hehad not, "the principle of mitigation ofdamages does not require success; it only requires anhonest good-faith effort...." N.L.R.B.v. Cashman AutoCompanyand RedCab Company,223 F.2d 832, 836 (C.A. 1,1955). See alsoLloyd'sOrnamental and Steel Fabricators,Inc.,211 NLRB217 (1974);United Aircraft Corp.,supra,and cases cited therein.Colman's testimony as well as his records which havebeen received in evidence indicate that his bookkeepingmethods were casual and unsophisticated.However, poorrecord keeping does not in itself preventrecovery by awronged party.InArduiniMfg., Corp.,162 NLRB 972, 975(1967), theBoard held:... the record shows that (the discriminatee) mayhave had some difficulty in recalling past events, andkept poor records, he nevertheless testified openly andfully tothe best of his recollection and maintained thathe had disclosed all of his interim earnings andwithheld nothing. The burden is on the Respondent toshow otherwise,and it is clear to us that this burden hasnot been met. . . . [footnotes omitted.]The Board went on to discuss certain discrepancies in thediscriminatee's records and held:This may well disclose the inevitable frustrations ofan individual untutored in the methods of keepingerrorlessbusinessrecords,but certainly cannot betaken as evidenceof a plan to concealearnings.D.Interim Earnings and Expenses to be DeductedTherefrom1.The backgroundThe amended backpay specificationadmitsthat Colmanearned a totalof $60,479.18 during the backpay period.The specifications deduct therefroma totalof $35,388.75for expenses incurredin obtainingthe interimearnings. Itallegesthat Colman'snet earningsbut for the discrimina-tionwould have been $63,750 and that the total netbackpaydue is$38,659.57. These figures are broken downon a quarterly basis.Figuresfor the third quarter of 1966 show $400 earnedfrom Eddie Colman and Associates. Colman crediblytestifiedthat these earnings were from a businessrun by hisfather,which was unrelatedto his self-employment. Thefiguresfor the first quarter of 1968 show $7,692.30 earnedfromRegan Associates,Inc.,and thosefor the secondquarter of 1968 to the end of the backpay period show thatinterim earnings equalled or exceededbackpay. All of theinterim earningsexcept for the $400 and $7,692.30 areattributed to self-employment. Colman began working forReganAssociates,Inc.,on January 22, 1968. Thatemploymentwas governedby a 1-year contract for salaryof $40,000 per year. The contract provided that except withregard to leaves of absencewithout pay for periods not INTL.PHOTOGRAPHERS,LOCAL659, IATSEexceeding 4 months for the purpose of performing serviceson feature motion picture, T.V. specials, and similar work,Colman was to devote his entire time to the business of hisemployer. Colman credibly testified, however, that he wasgiventheopportunitytomaintainamotion picturecompany as long as it was for work which did not conflictwith his employer's work. His employer dealt withcommercials.Regan Associates,Inc.,was one subdivisionof MPO Videotronics. MPO-TV of California was anothersubsidiary of that parent. Employees often worked backand forth between those companies. For pay and otherpurposes they were all considered one company. Until hewas employed by Regan Associates, Inc., Colman was self-employed as a sole proprietor under the name ColmanProductions.General Counsel asserts that the figures arrived at in theamended backpay specification were based on Colman'stax returns,other supporting documents and consultationwithColman, his attorney and his accountant. TheGeneral Counsel also maintains that expenses were basedon tax returns except that there were some expenses in the1967 returns suchas legalfees that were not counted withhis expenses.The amended backpay specification indicatesthatmuch of the expense figures were broken down intoquarterly amounts by averaging expense figures for longerperiods where quarterly expense figures were not available.The amended backpay specification also indicates that thefigures fortotal earningsfrom self-employment for 1967were not available on a quarterly basis so that an averagewas used based on total income for that year.During the backpay period, Colman sought work as adirector of photography, an operator, and as a packager.5In seeking work,he advertised and entertained potentialcustomers. During that time he did not take any vacationsand he was generally able to find work.There was nevermore than2 or 3weeks betweenjobs.He took all expensesincurred in getting work as deductions on his income taxreturns.Respondent contends that Colman could have obtainedstatus on the experience roster if he had desired to do soeven before August 11, 1966. Respondent argues thatColman'sfailure to obtain roster status constituted, ineffect, a willful loss of employment that he could haveobtained through the roster. Colman on the other handtestified that his understanding was that in order to secureroster status he had to have 30 days working with asignatory to the contract but in order to get those 30 dayshe had to be on the roster,so that in effect he wasineligible.Ido not believe Respondent's argument hassubstance. The Board found that Respondent's require-mentof experience with a signatory employee to obtainstatus on the roster was unlawful.Experience of that naturecould not be required as a condition of employment and itis therefore immaterialwhether Colman did or did nothave such experience.Evenif Colman did have 30-daysexperiencewith a signatory employer he would have hadno obligation to come forward and claim roster status onthe basisof an unlawful standard. In any event, the recorddoes not reflectany willful loss of employment by Colman.SA director of photography is traditionally referred to as a cameramanor a first cameraman.A second cameraman, also called an operator,637His testimony, as well as the amount of the admitted grossinterim earnings, establish that he made a serious andlargely successful effort to find work.2.Questionsconcerning interim earningsRespondent has raisedsome substantial issues concern-ing the gross interim earnings.MPO records establish thatColman worked for MPO on three separate occasions in1966. On September 6, 1966, he was paid $2,190.69 and onSeptember 6, 1966, he was paid $705.55. Although heearned $2,896.25 from MPO on those two occasions, hisown records indicate that on September 10, 1966, hereceived $2,000 and $700 from MPO for a total of $2,700.He attempted to explain this discrepancy of $186.25 bytestifying that he used round figures for those records butused the exact figures for tax purposes. MPO's records alsoshow that Colman was paid $392 on November 18, 1966.Colman's records do not show that he received it. MPO'srecords establish that Colman was paid for four separatejobs in 1967. He was paid $261 on February 22; $7,183 onMarch 13; $832 on June 26 and $575 on October 27, 1967.That totals $8,851. However, Colman's records show thathe earned $7,000 from MPO during 1967. There is,therefore, a discrepancy of $1,851. Colman averred that hebrought with him all of his records that were available butthat there appeared to be other documents, worksheets,deposit slips or check stubs withexact amounts. It is notedthat the unavailable records are for 1966 and 1967, some 7years ago. Colman claims that the taxreturns,upon whichthe amended backpay specification was largely based, weremade from records showing exact amounts. In support ofthis contention, Colman points to the fact that the recordsrelied on by Respondent for 1967 income (the only fullyear involved) show a total income of $43,387 while hisfederal tax return for that year shows gross receipts frombusinessor profession of $44,537. Thus, Colman reportedfor tax purposes $1,150 more than the records in questionshowed. As it is uncommon for taxpayers to report moreincome than they actually earn, an inference is warrantedthat Colman did in fact use other records indetermininghis taxable income for that year. I believe and find that thediscrepancies are attributable to poor recordkeeping ratherthan attempts at concealment by Colman.MPO's records also show that on January 23, 1968,Colman was paid $900. Thereis no showingthat the $900was not included in Colman's 1968 tax returns.However,the amended backpay specification lists only two itemsunder interim earnings forthe first quarter of 1968. Thefirst is an $800 figure for self-employment. Colman testifiedthat he believed that came from some Canadian company.The other is a $7,692.30 item fromReganAssociates, Inc.There is no mention of $900 from MPO. However, ReganAssociates and MPO-TV of California were both subdivi-sions of MPO's Videotronics. For many purposes theywere considered the same. Colman credibly testified thathe received some checks fromReganAssociates and somefrom MPO. It is not at all unlikely that the $900 checkfromMPO can be accounted for within the $7,692.30physically operates the camera 638DECISIONSOF NATIONALLABOR RELATIONS BOARDpayment byReganAssociates. The invoice date for the$900 check was January 23, 1968, and Colman beganworking for Regan Associates on January 22, 1968.In suni,Ido not believe that Respondent has met itsburden with regard to establishing interim earnings beyondthose admitted by the amended backpay specification.3.The question of expenses that were deductedfrom gross interim earningsFrom thecommencementof the backpay period until hebegan working for Regan Associates, Inc., on January 22,1968, Colman had interim earnings both as a cameramanand as a packager of finished films. As part of his expenseshe hired assistant cameramen,gaffers(head electricians)and assistants,grips(people who handle the mechanicalaspects of production)and assistants,sound men, makeupmen, drivers, wardrobe people, and production managers.He supplied meals and transportation, rented trucks andbuses, and paid location fees. Where he received lumpsums for the finished product, he had to pay his ownexpenses,including rental equipment such as lights andcamera equipment.He had expenses of advertising andentertainment.From August 1966 until January 1968, hemaintained two offices,one at his home and anotherelsewhere.Therewere other expenses related to theoperation of business. Many of thesametype of deduc-tions that Colman took on his 1966, 1967, and 1968 taxreturns had been taken by him in prior years. Respondentargues in its brief that Colman admitted on the record thatin 1968,1969, and 1970 Regan and MPO paid all of hisexpenses. That assertion is not supported by the record .6Melvin Dellar, who at the time in question was productionmanager forMPO-TV of California, testified as to thatissue.At one point in his testimony, he averred that thecompany paid for everything. However, later in histestimony, he averred that in about half of the jobs,payment to Colman included payment for crews, cameraand similar expensesand that Colman paid suchexpensesas crew assistant,cameraman,and gaffer. In his testimonyconcerning particular vouchers which showed payments toColman, he acknowledged that in many of them paymentswere made to reimburse Colman for expenses he had paid.Stillfurther, irk his testimony he acknowledged thatthroughout the 1960's when Colman worked for him,Colman sometimes hired his own crew and that at othertimes the crew was supplied for him. In the light of thesubsequent testimony,Dellar's original assertion that thecompany paid all of theexpensesisnotworthy ofcredence.Colman credibly testified that throughout theperiod in question he had various arrangements with MPO.Dellar acknowledged as much at one point in his testimonyby averring that on some of the jobs Colman had to get hisown crew which Colman paid for. Dellar also crediblytestified that Colman's relations with MPO with regard tohiswork remained substantially the same both beforeAugust 11, 1966, and after that, up to the time he joinedRegan Associates. Thus, it appears that throughout that8The briefindicates that Colman made that admission on p. 107 of thetranscriptOn that page,Colman testified that when he worked for MPOand Regan in 1968,1969, and 1970,Regan or MPO paid location expensesand that during 1968, Colman did not hire employeesfor MPOor Regan.entire period, Colman did have legitimate expenses. Dellaralso testified that whatever the arrangement was withregardto the $750a week(keyed to the August 11, 1966,contract)itwas clearthat that compensation did notinclude expenses.I credit that assertion.When Colman went to work for Regan Associates onJanuary 22, 1968, his expenses were sharply reduced. Theamended backpay specification alleges expenses for thefourth quarter of 1967 at $7,730.37. For the first quarter of1968, the expenses were reduced to $2,244.43. That quarterincludes the first 3 weeks of January 1968 which precededColman's employment by Regan Associates, Inc. There isno backpay claimed for the second quarter of 1968, whichis the end of the backpay period. Schedule C of Colman's1967Federal Income Tax Return, shows expenses foroutside services of $10,045.33, while his 1968 return showsexpenses for outside services of $686. Colman crediblyexplained this in terms of having to supply and pay forcrews in 1967, while except for the first few weeks in 1968,his employer supplied the crews. In a similar vein, his 1967return shows an expense of $1,925.03 for film processingwhile his 1968 return shows an expense for that item of$592. Colman's 1967 return shows $3,029.97 for props andlocation expenses,while his 1968 return shows$643. Again,Colman explained these differences in terms of his havingto pay the expenses in 1967, while the employer paid themafter January 22, 1968. Colman also credibly testified thathe is on a cash basis for tax purposes and that some of his1968 expenses were based on payments he made in 1968for expenses incurred in late 1967.One of the expenses claimed by Colman does raise asubstantial issue.On February 13, 1967, Colman wrote outa check to "cash" for $1,000 with a notation on it that itwas for "Morgan-Lites, C-711." He testified that the checkwas made for "cash" because he had to rent $18,000 to$20,000 worth of lighting equipment from Morgan Manu-facturing Company and Morgan was willing to accept cashpayment of $1,000 to pay a bill of $1,585. The bill for$1,585 was marked "Pd 2/13/67" in Colman's handwrit-ing.Colman did not have available a rental agreement tosupport the use to which the $1,000 was put. However, Iattribute this to either poor bookkeeping or poor businesspractices, and I credit Colman's testimony that the $1,000in cash was in fact used to pay for rented lightingequipment that he needed to perform his work.?As Respondent has the burden of showing interimearningsto diminish its backpay liability, it follows thatRespondent also has the burden of showing that interimearnings are more than is admitted by establishing thatexpenses should not be deducted from the interimearnings. I find that Respondent has not met that burden.E.The InterestRespondent argues in its brief that because of delays inprocessing this case, because the Board disagreed with thefindings of the Administrative Law Judge, and because nomalice, animus or illegalityper seexists, interest should runTRespondent,in its brief, assertsthat Colman wrote off both the cashpayment of $1,000 and thebill for $1,585 as expenses.There is absolutely nofactual support forthat assertionin the record. INTL.PHOTOGRAPHERS,LOCAL 659, IATSEonly from the date of the Board decision.I am unable toagree.The remedy provision contained in the Board Orderrequires interest payment as is prescribed inF.W.WoolworthCompany,90NLRB 289 (1950)andIsisPlumbing& Heating Co.,138 NLRB716 (1962). TheIsisdecision provides that interest at 6 percent is "to accruecommencing with the last day of each calendar quarter ofthe backpay period on the amount due and owing for eachquarterlyperiod."Ido not haveauthority to modify theOrder of the Board in the original proceeding.8F.ConclusionsFor thereasons setforth above, I find that the GeneralCounsel hasestablishedthe gross backpay due Colman,and the Respondent has failed to meet itsburden to showby credible evidence that the conduct orevents it hasassertedas grounds for mitigation of its backpay liabilitywarrantany diminution of theamounts setforth as due inthe amendedbackpay specification. I further find that theamended backpay specification correctlystates the amountof backpay due to Colman.Ifind thatRespondent's obligationto Colman will bedischarged by the payment to him of the sum of$38,659.57, plus interestat the rateof 6 percentper annumto accruecommencingwith the last day of each calendarquarter of the backpay period on theamount due andowingfor each quarterly period as set forth in "AppendixA" of the amended backpay specification, a copy of whichisannexedhereto,and continuinguntil the date thisdecision is complied with,minus anytaxwithholding639required by Federal and State laws .9Upon the basis of the foregoing fmdings and conclu-sions,and upon the entire record in this proceeding, Ihereby issue the following recommended:SUPPLEMENTALORDER 10The Respondent, InternationalPhotographers of theMotion Picture Industries,Local 659 of the InternationalAllianceofTheatricalStage EmployeesandMovingPictureMachine Operatorsof the UnitedStates andCanada,itsofficers,agents, and representatives,shall:Satisfy its obligation tomake JoelColman whole bypayment tohim of netbackpay in the amount of$38,659.57,plusinterest at the rateof 6 percent, in themannerset forthin thesection ofthisdecision entitled"Conclusions,"minus any tax withholdingrequired byFederal and State laws.b In addition,Ibelieve that Respondent's argument cannot.be sustainedunder the law as established by the Courts.See N.LRB. v.J.H. Rutter-RexManufacturingCompany, Inc.,346 U.S. 258 (1%9).9As is providedfor in F.W. WoolworthCompany,90 NLRB 289, andIsisPlumbing&Heating Co.,138 NLRB 716.10 In the event no exceptions are filed as provided by Sec.102.46 of theRules and legulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX AThe chart below shows the computations for the total backpay due JoelColman,whichis $38,659.57, for the backpay period August 11, 1966, toMay 7, 1968.12345678Qtrs.Wks.Earn-Otr.Qtr.Qtr. InterimQtr. NetQtr*iningsGrossExpensesEarnings;InterimNetQtr.BackpayEmployerEarningsBackpay3d -7$750$5,250$ 848.50$400 Eddie4,351.50$893.501966Colman &Assoc. , $4,800Self4th137509,7501,371.94$2,200 Self828.068,921.9419661st137509,7507,730.97$11,146.723,415.756,334.251967Self2d137509,7507,730.97$11,146.723,415.756,334.251967Self3d137509,7507,730.97$11,146.723,415.756,334.2519671--Self4th137509,7507,730.97$11,146.723,415.756,334.251967Self1st137509,7502,244.43 I$300 Self6,247.873,502.1319687,692.30Pecan Assoc2dInterimInterim1968earningsearningsto endequal orequal orofexceedexceedbackpaybackpaybackpayperiod5-7-68